Exhibit 10.2

PLANAR SYSTEMS, INC.

PERFORMANCE SHARE AGREEMENT

For: [Name]

NOTICE OF GRANT

Planar Systems, Inc. (the “Company”) hereby grants you,                     
(the “Employee”), an award of Performance Shares under the Company’s 1996 Stock
Incentive Plan, as amended (the “Plan”). The date of this Performance Share
Agreement (the “Agreement”) is October 10, 2008 (the “Grant Date”). Subject to
the provisions of Appendix A (attached), Appendix B (attached) and of the Plan,
the principal features of this award are as follows:

 

Target Number of Performance Shares:    ____________ Performance Period:   
Fiscal Year 2009 through Fiscal Year 2010 Vesting Schedule:    The number of
Performance Shares that will vest and the timing of the vesting of the
Performance Shares will depend upon achievement of certain performance goals and
will be determined in accordance with the Performance Matrix, attached hereto as
Appendix B (the “Performance Matrix”). Except as otherwise provided in
Appendix A, the Performance Shares will not vest unless the Employee is employed
by the Company or one of its Subsidiaries through the applicable vesting date.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A,
Appendix B and the Plan. Important additional information on vesting and
forfeiture of the Performance Shares is contained in paragraphs 3, 4 and 6 of
Appendix A and in Appendix B. This Agreement replaces all prior agreements with
respect to the Performance Shares. PLEASE BE SURE TO READ ALL OF APPENDIX A AND
APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

PLANAR SYSTEMS, INC.     EMPLOYEE By:           Name:         Name:     Title:  
[CEO or Chairman of the Board]     Title:     Date: October 10, 2008     Date:
                                , 2008



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

1. Grant. The Company hereby grants to the Employee under the Plan an award of
the Target Number of Performance Shares set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. The
number of Performance Shares that may vest and the timing of vesting of the
Performance Shares shall depend upon achievement of certain performance goals
during the Performance Period and shall be determined in accordance with the
Performance Matrix. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Plan.

2. Company’s Obligation to Pay. Unless and until the Performance Shares have
vested in the manner set forth in paragraphs 3 and 4, the Employee will have no
right to payment of such Performance Shares. Prior to actual payment of any
vested Performance Shares, such Performance Shares will represent an unsecured
obligation. Payment of any vested Performance Shares shall be made in whole
shares of the Company’s common stock (“Shares”) only.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraph 4,
and subject to paragraph 6, the Performance Shares awarded by this Agreement
shall vest in accordance with the vesting provisions set forth in the
Performance Matrix. Performance Shares shall not vest in the Employee in
accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its
Subsidiaries from the Grant Date until the date the Performance Shares vest in
accordance with the provisions set forth in the Performance Matrix.

4. Acceleration of Vesting; Committee Discretion. In the event Employee is
terminated by the Company without “Cause” (as defined in that certain Executive
Severance Agreement dated June 25, 2007, between the Company and the Employee,
the “Severance Agreement”) or upon a “Change of Control” (as defined in the
Severance Agreement), then any then-unvested Performance Shares will vest
according to the greater of the following two formulas:

 

  (a) A time-based proration over 24 months, based on the number of calendar
days, beginning on October 1, 2008 and ending on the date of termination,
multiplied by the number of Performance Shares; or

 

  (b) The number of Performance Shares that would vest according to the vesting
schedule attached as Appendix B to this letter, but substituting a 20 day
trailing average closing price (including any dividends paid during the term of
the Performance Period) as of one day prior to the date of the Employee’s
termination.

In addition, the Committee, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the Performance Shares at any
time, subject to the terms of the Plan. If so accelerated, such Performance
Shares will be considered as having vested as of the date specified by the
Committee. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Severance Agreement, the provisions
of this Agreement will govern.



--------------------------------------------------------------------------------

5. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraphs 3 or 4 will be paid to the Employee as soon as practicable following
the date of vesting but in no event later than 30 days after the date of
vesting. For each Performance Share that vests, the Employee will receive one
Share.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
or 4 at the time of the Employee’s termination of service (with or without
cause), and Performance Shares that have not vested by October 1, 2010, will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company.

7. Death of Employee. Any distribution of Shares that vested during Employee’s
lifetime which is to be made to the Employee under this Agreement after the
Employee is deceased shall be made to the administrator or executor of the
Employee’s estate.

8. Withholding of Taxes. When Shares are issued as payment for vested
Performance Shares, the Company (or the employing Subsidiary) will withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, permits the Employee to make alternate arrangements satisfactory to
the Company for such withholdings in advance of the arising of any withholding
obligations. The number of Shares withheld pursuant to the prior sentence will
be rounded up to the nearest whole Share, with no refund for any value of the
Shares withheld in excess of the tax obligation as a result of such rounding.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless satisfactory arrangements (as determined by the Company) have been
made by the Employee with respect to the payment of any income and other taxes
which the Company determines must be withheld or collected with respect to such
Shares. In addition and to the maximum extent permitted by law, the Company (or
the employing Subsidiary) has the right to retain without notice from salary or
other amounts payable to the Employee, cash having a sufficient value to satisfy
any tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All income and other
taxes related to the Performance Shares award and any Shares delivered in
payment thereof are the sole responsibility of the Employee. By accepting this
award, the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 8.

9. Rights as Shareholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.



--------------------------------------------------------------------------------

10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Employee, as the case may be, shall not be deemed a termination of
service for the purposes of this Agreement.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its General
Counsel, at 1195 NW Compton Drive, Beaverton, OR 97006-1992, or at such other
address as the Company may hereafter designate in writing.

12. Grant is Not Transferable. This grant of Performance Shares and the rights
and privileges conferred hereby may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any way (whether by operation of law
or otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Employee has been issued Shares in payment of the
Performance Shares. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.

13. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, an Employee’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental



--------------------------------------------------------------------------------

agency, which the Committee shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Performance Shares as the Committee may
establish from time to time for reasons of administrative convenience.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

17. Committee Authority. The Compensation Committee of the Company’s Board of
Directors (the “Committee”) will have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any Performance Shares have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that Employee is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Employee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Performance Shares.

21. Adjustments Upon Changes in Capital. The aggregate number of Performance
Shares covered by this Agreement will be proportionally adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a stock split-up or consolidation of Shares or any like capital
adjustments, or the payment of any stock dividend.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Employee expressly warrants that Employee has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.



--------------------------------------------------------------------------------

23. Governing Law. This award of Performance Shares shall be governed by, and
construed in accordance with, the laws of the State of Oregon, without regard to
principles of conflict of laws.

24. Dividends. To the extent that the Company pays any cash dividends on Shares
while this Performance Share award is outstanding and any such Performance
Shares are unvested, the Company shall retain for your account an amount in cash
equal to any dividends declared on Shares, and such amount will be paid to you
in a lump sum upon the vesting and payment of such Performance Shares in
accordance with Section 8, subject to any applicable tax withholding
requirements. You shall have no right to receive any payments pursuant to this
Section 24 with respect to Performance Shares that do not vest or are otherwise
forfeited.

25. Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and operated to the fullest extent
possible so that the payments under this Agreement either shall be exempt from
the requirements of Section 409A of the Code or shall comply with the
requirements of such provision; provided however that nothwithstanding anything
to the contrary in this Agreement in no event shall the Company be liable to
Employee for or with respect to any taxes, penalties or interest which may be
imposed upon Employee pursuant to Section 409A of the Code.